VAN CISE, Judge,
dissenting:
On this appeal, the wife contends that the court’s award of maintenance in the amount of $300 was “grossly inadequate, unjustified and disproportionate under the circumstances,” that the evidence did not support the court’s limitation of maintenance to a three year period, and that these orders constituted an abuse of discretion.
Section 14-10-114(2), C.R.S.1973, states that: “The maintenance order shall be in such amounts and for such periods of time as the court deems just . . . .” From this, it is apparent that the intent of the General Assembly is that maintenance is not a matter of right, is to be granted only under circumstances specified in the statute, and, if granted, is not generally to be of indefinite duration. However, under proper circumstances, maintenance may be granted for an indeterminate period, subject to possible modification, see § 14-10— 122(1) and (2), C.R.S.1973, or it may be awarded for a definite period with a retention of jurisdiction to modify during or even after the term. Both the amount and the period of time for maintenance fall within the sound discretion of the trial court.
On the evidence presented, I see no abuse of discretion by the trial court in its award to the wife of $300 per month maintenance in addition to what she is presently earning. The majority’s finding that the husband “has the ability to pay more” is hardly a basis for establishing an abuse of discretion.
On the other hand, under the circumstances of this case limiting the award to three years, with no provisions for modification during or after the term, does constitute an abuse of discretion.
I see no need for reversing the entire order. Instead, I would modify the order by setting aside that portion which limits maintenance to three years, would provide instead that maintenance be until further order of court, subject to modification or termination as provided by § 14-10-122(1) and (2), C.R.S.1973, and, as modified, would affirm the order.